COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:          Harris County v. Harris County Appraisal District and PRSI
                              Trading, LLC

Appellate case number:        01-16-00389-CV

Trial court case number:      2013-61450

Trial court:                  334th District Court of Harris County

Party filing motion:          Appellee PRSI Trading, LLC

It is ordered that the motion for reconsideration is DENIED.

Judge’s signature:              /s/ Russell Lloyd___________________________
                                            ndividually  Acting for the Court

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

The en banc court consists of Justices Jennings, Keyes, Higley, Bland, Massengale, Brown, Lloyd,
and Caughey.

Chief Justice Radack, not participating.

Justices Keyes, Massengale, and Caughey, voting to grant en banc reconsideration.

Justice Keyes, dissenting from the denial of en banc reconsideration with a separate opinion.

Justice Massengale, dissenting from the denial of en banc reconsideration with a separate opinion,
joined by Justice Keyes.

Date: June 12, 2018